¶ 1 QUESTION: May a judicial candidate answer the question: “What is your position regarding the death penalty?”
¶ 2 QUESTION: In regard to the question in number 1, may the candidate state: “I have no problem enforcing the death penalty.”
¶ 3 QUESTION: In regard to the initial question, may a judicial candidate state: “I am proud to tell you that I support the death penalty.”
¶ 4 WE ANSWER: 1. YES.
2. YES, with reservations.
3. NO.
¶ 5 Canon 5A(3)(d), provides that candidate for judicial office should not make pledges or promises of conduct in office other than the faithful and impartial performance of the duties of the office and should not “(ii) make statements that commit or appear to commit the candidate with respect to cases, controversies, or issues that are likely to come before the Court....”
¶ 6 A judicial candidate may state a position regarding the death penalty. The judicial candidate may state that the penalty of death is in the range of punishment for certain crimes and a Judge is required to consider the entire range of punishment specified in the Statutes for a particular case. The candidate may state that he would enforce the death penalty in a proper case.
¶ 7 For a judicial candidate to state that he or she has no problem enforcing the death penalty is not a violation of the Canons specifically, unless in the context of the question and answer and in the circumstances surrounding it, it is meant to imply that the candidate is committed to a certain position with respect to capital cases.
¶ 8 For a judicial candidate to state that he or she takes pride in supporting the death penalty is contrary to the Code of Judicial Conduct in that it implies that the judicial candidate has a general attitude or philosophy with reference to the death penalty. This is the precise type of position the Canons seek to prohibit.
/s/ Robert L. Bailey, Chairman
/s/ Robert A. Layden, Vice Chairman
/s/ Milton C. Craig, Secretary